OPINION OF THE COURT
Per Curiam.
On June 12, 1992, the respondent was convicted in the County Court, Nassau County, upon his plea of guilty to one count of grand larceny in the third degree, a class D felony. *14On August 7, 1992, the respondent was sentenced to five years’ probation and ordered to make restitution in the amount of $526,681.29, plus a 5% surcharge in the amount of $26,334.06, for a total of $553,015.35, payable through the Probation Department.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Rosenblatt, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Alan M. Friedlander is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Alan M. Friedlander is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.